CORRECTED NOTICE OF ALLOWANCE
This Corrected Notice of Allowance serves to correct a previous acknowledgement by The Office to a claim of foreign priority made 24 November 2020.  No claim to foreign priority has been made by the applicant and the acknowledgement is withdrawn
All other provisions of the Notice Of Allowance mailed 24 February remain in effect.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 





/CHAIM A SMITH/Examiner, Art Unit 1791                                                                                                                                                                                                        15 March 2022
								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792